Citation Nr: 0815294	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  04-37 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral tinea pedis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to November 
1998.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2002 rating decision 
in which the RO in Columbia, South Carolina, inter alia, 
denied the veteran's claim for a compensable rating for 
bilateral tinea pedis.  In February 2003, the veteran filed a 
notice of disagreement (NOD).  Subsequently, the claims file 
was transferred to the RO in Montgomery, Alabama.  A 
statement of the case (SOC) was issued in August 2004, and 
the veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in October 2004.

In January 2005, the veteran testified during a hearing 
before a Decision Review Officer (DRO) at the RO; a 
transcript of that hearing is of record.  The RO continued 
the denial of the claim on appeal (as reflected in an October 
2005 supplemental SOC (SSOC)).

Subsequently, the claims file was transferred to the RO in 
Roanoke, Virginia.  In a September 2007 SSOC, the RO 
continued the denial of the claim on appeal.

On his substantive appeal, the appellant indicated that he 
desired a Board Hearing be held at the RO.  A January 2008 
letter from the RO notified him that the requested hearing 
had been scheduled for a date in February 2008.  The 
appellant failed to appear for his scheduled hearing.  As the 
claims file does not reflect that the letter was returned as 
undeliverable, and the appellant has not requested that the 
hearing be rescheduled, the hearing request is deemed 
withdrawn.  See 38 C.F.R. § 20.702 (2007). 





FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim for a compensable rating for bilateral 
tinea pedis has been accomplished.

2.  Prior to August 30, 2002, the veteran's bilateral tinea 
pedis was manifested by fungus infections of the feet; there 
was no evidence of exfoliation, exudation or itching 
involving an exposed surface area, or an extensive area, of 
the veteran's body.

3. Since August 30, 2002, the weight of the competent 
evidence establishes that the veteran's bilateral tinea pedis 
was not manifested by use of corticosteroids or other 
immunosuppressive drugs nor was 5 percent, but less than 20 
percent, of the entire body or of exposed areas of the body 
affected.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral tinea 
pedis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.1, 4.3, 4.7, 4.31, 4.118, Diagnostic Codes 
(DCs) 7806, 7813 (as in effect prior to and since August 30, 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

More recently, in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), the United States Court of Appeals for Veterans 
Claims (Court) held that, in rating cases, VA must notify the 
claimant that, to substantiate a claim for an increased 
rating: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation. 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a January 2004 post-rating letter provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the claim for an increased rating 
for his service-connected disability, as well as what 
information and evidence must be submitted by the appellant 
and what information and evidence would be obtained by VA.  
The January 2004 letter-which meets the first three of 
Pelegrini's content of notice requirements-also meets the 
VCAA's timing of notice requirement.  While the veteran has 
not explicitly been advised to provide any evidence in his 
possession that pertains to his claim, the January 2004 
letter informed the appellant that he could obtain medical 
records on his own "and send them to us."  Given these 
instructions, the Board finds that the veteran has, 
effectively, been put on notice to provide any evidence in 
his possession that pertains to this claim.  Accordingly, on 
these facts, the RO's omission is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 532 (2006) rejecting the 
argument that the Board lacks authority to consider harmless 
error).  

The Board notes that the veteran was provided notice of the 
former and current criteria for a higher rating for his tinea 
pedis disability in the February 2004 SOC and October 2005 
SSOC, which suffices for Dingess/Hartman.  The Board further 
notes that a March 2006 letter informed the veteran how 
disability ratings and effective dates are assigned, and the 
type of evidence that impacts those determinations, also 
consistent with Dingess/Hartman.  This letter also informed 
the veteran that he had to provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability, that if an increase in 
disability was found, a disability rating will be determined 
by applying relevant diagnostic codes which provide for a 
range in severity of a particular disability from 0 percent 
to as much as 100 percent depending on the disability 
involved, and provided examples of the types of medical and 
lay evidence that the veteran could submit or ask VA to 
obtain that are relevant to establishing entitlement to 
increased compensation.  These examples included statements 
from employers as to how his condition affects his ability to 
work.  

The Board points out that, while, While, collectively, the 
aforementioned documents appear to meet the requirements of 
Vazquez-Flores, to whatever extent that such notice is 
deficient, the veteran's written NOD statement, his hearing 
testimony at the RO, and his representative's brief reflect 
that they understood these requirements for a higher rating.  
Consequently, any error in this regard was "cured by actual 
knowledge on the part of the claimant."  See Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007).

After issuance of the notice described above, and opportunity 
for the appellant to respond, the September 2007 SSOC 
reflects readjudication of the claim.  Hence, even though the 
notice post dates the rating decision on appeal, the 
appellant is not shown to be prejudiced by the timing of such 
notice.  See Mayfield, 20 Vet. App. at 543; see also, 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's VA outpatient treatment records from the VA Medical 
Centers (VAMCs) in Columbia, South Carolina, Birmingham, 
Alabama, and Washington, D.C.; as well as reports of VA 
examinations.  Also of record and considered in connection 
with this claim is the transcript of the veteran's January 
2005 RO hearing and written statements provided by the 
veteran and by his representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate his claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield,, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).


II.  Factual Background

On VA examination in February 2002, the veteran complained of 
past and current fungal infections of both feet, and that it 
was especially worse in the summertime.  The intermittent 
infections were not painful, but did lead to itching.  On 
physical examination, there were white patches of skin in 
between the toes, especially in the little toe areas and the 
feet.  There was some black-colored rash on the inner side of 
the sole of the plantar surface.  No discharge was observed.  
The VA examiner assessed tinea pedis.

In his February 2003 NOD, the veteran asserted that his tinea 
pedis was worse in the summertime with hot and humid weather 
and that the only relief he had received was from oral 
medication when topical creams failed.  

During his hearing before a DRO in January 2005, the veteran 
testified that during the colder months of the year he had 
dryness and cracking in the feet, but during the warmer 
months his condition worsened and his skin also peeled with 
real soreness in the feet and occasional bleeding.  He 
complained of irritation rather than itching.  He said that 
his tinea pedis always recurred.  He also testified there 
were some implications to his taking oral medications, 
perhaps because of his liver condition or high blood pressure 
(Transcript, pp. 1-2, 4).

On VA examination in February 2005, the veteran complained 
that his disability was much worse in the summer when he got 
moist erosions between the toes that bled at times.  He also 
reported that general scaling of the feet was worse in the 
summer as well.  When at its worst, the veteran reported pain 
and a lot of itching.  This cleared up significantly during 
the winter with only a little bit of scaling in between the 
toes and on the heels.  The veteran reported trying numerous 
topical medications in the past which did not help.  He also 
reported a course of an oral antifungal agent during the 
previous 6 months, but the examiner could find no record of 
such a medication being prescribed for this disability.  At 
its worst, his tinea pedis was painful and made it difficult 
to walk.  Currently, the veteran was not taking any topical 
medication.  On physical examination, the bilateral heel and 
part of the instep were covered in a fine white scale.  
Between all the toes there was a slight maceration with moist 
scale.  There were no erosions.  The right fifth toe was 
thick and dystrophic with subfungual debris comprising less 
than one percent of the total body area.  The VA examiner 
diagnosed tinea pedis, intra trigonal mostly.  

A January 2006 VA dermatology clinic record notes  that the 
veteran had complained of foot fungus in the past and been 
treated with various topicals, but the fungus recurred.  No 
current treatment was noted.  On physical examination, 
scaling and mild erythema were observed on both feet and the 
right great toenail had lateral thickening, yellow, with 
hyperkertosis.  The physician diagnosed tinea pedis with 
onychomycosis to be treated with ketoconazole cream twice 
daily for one month.  Either Lamisil for three months or 
Diflucan every week was suggested until the toenail was 
healthy, but due to the veteran's history of liver function 
tests an oral medication would be recommended.  

A May 2006 VA medical record indicates that a fungus rash was 
present and that the veteran was told to continue use of a 
fungal cream for two to three weeks.  The examiner noted that 
oral treatment would be considered if the tinea pedis 
worsened.  

A June 2007 VA medical record reflects the veteran's 
complaint of chronic athlete's foot which was worse during 
the summer.  He was advised to keep his feet dry.  He did not 
respond to Ketoconazole cream and the physician hesitated to 
use Terbinafine due to an elevated allergy skin test.

A July 2007 VA dermatology clinic record indicates that the 
veteran had been referred for evaluation of his tinea pedis, 
which had not responded to treatment with Nizoral cream.  
Splits between the toes, and the skin peeling on the feet, 
were noted as problems.  The treatment plan recommended 
continued use of the Nizoral cream as well as application 
twice daily of a hydrophilic ointment without any oral 
antifungal medications.  When moistness between the toes 
developed, a salt water application was recommended to dry 
the area.  Further, the veteran was advised to avoid 
deodorant soaps and to bathe in warm water.

An August 2007 VA dermatology clinic record indicates that 
the veteran's feet were better, although scaling between the 
toes and on medial and lateral sides of the feet was 
observed.

On fee-based VA examination in September 2007, the veteran 
complained of shedding and crusting with no exudation, ulcer 
formation or itching.  Symptoms occurred constantly.  His 
skin disease did not involve any areas exposed to the sun.  
During the previous 12 months, the veteran used topical 
medications.  It was noted that he could not take oral 
medications because of conflicts with other medications.  On 
physical examination, tinea pedis was observed on both feet, 
mainly in the web spaces and plantar surfaces.  
Characteristics noted included:  crusting and abnormal 
texture of less than 6 square inches; no ulceration, 
exfoliation, tissue loss, induration, inflexibility, 
hypopigmentation, hyperpigmentation and limitation of motion.  
Skin lesion represented 0 percent of the exposed area of the 
body and covered relative to the whole body about 2 percent.  
The skin lesions were not associated with systemic disease 
and did not manifest in connection with a nervous condition.  
The examiner continued a diagnosis of bilateral tinea pedis.  
He noted chronic scaling and shedding on flare-ups with 
itching and mild burning pain and fissuring of web spaces as 
well as scaly erythematus shedding on web spaces and plantar 
surfaces.


III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two ratings 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3. 

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The following 
analysis is undertaken with consideration of the possibility 
that a different rating may be warranted for different time 
periods. 

Historically, by rating action of February 1999, the RO 
granted service connection and assigned an initial 
noncompensable (0 percent) rating for bilateral tinea pedis, 
pursuant to Diagnostic Code 7813, effective December 1, 1998.  
In July 2001, the veteran filed a claim for a compensable 
rating.

The criteria for rating disabilities of the skin were revised 
and published on August 30, 2002, and are effective August 
30, 2002.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-05 
(2003).  As there is no indication that the revised criteria 
are intended to have retroactive effect, the Board has the 
duty to adjudicate the claim only under the former criteria 
for any period prior to the effective date of the new 
diagnostic codes, and to consider the revised criteria for 
the period beginning on the effective date of the new  
provisions.  See Wanner v. Princpi, 17 Vet. App. 4, 9 (2003); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  See also 
VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).

As the RO has considered both the former and revised criteria 
for rating the veteran's service-connected skin disorder, and 
furnished him notice of the revised criteria (as reflected in 
the March 2002 rating decision, the August 2004 SOC, and the 
October 2005 SSOC), there is no due process bar to the Board 
also considering the former and revised criteria, as 
appropriate. 

The former version of DC 7813 states that, unless otherwise 
provided, dermatophytosis should be rated as eczema, 
dependent upon location, extent, and repugnant or otherwise 
disabling character of manifestations, pursuant to rating 
codes 7807 through 7819.  38 C.F.R. § 4.118, Diagnostic Code 
7813 (prior to August 30, 2002).   

Under former DC 7806, a noncompensable rating is warranted 
for eczema with slight, if any, exfoliation, exudation or 
itching if on a nonexposed surface or small area.  A 10 
percent rating is warranted for eczema with exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  A 30 percent rating is warranted for eczema 
with exudation or itching constant, extensive lesions, or 
marked disfigurement.  A 50 percent rating is warranted for 
eczema with ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or exceptionally 
repugnant.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2001).

Before August 30, 2002, the evidence does not support a 
compensable rating for the veteran's bilateral tinea pedis.  
The report of the February 2002 VA examination revealed white 
patches of skin between the toes and some black-colored rash 
on the inner side of the sole of the plantar surface.  The 
veteran admitted to itching.  Although a 10 percent rating is 
warranted for eczema with itching, it must involve an exposed 
surface area or extensive area of the veteran's body.  Here, 
the report of the February 2002 VA examination did not find 
or discuss tinea pedis on any exposed surface.  Tinea pedis 
in between the toes and on the inner side of the sole of the 
plantar surface of the feet cannot be said to represent an 
extensive area of the body.  There is also no evidence of 
exfoliation or exudation.  Hence, the medical evidence prior 
to August 30, 2002, simply does not support assignment of a 
compensable rating.  

Pursuant to the revised criteria, under DC 7813, 
dermatophytosis (or tinea corporis, tinea capitis, tinea 
pedis, tinea barbae, tinea unguium, and tinea cruris) should 
be rated as disfigurement of the head, face, or neck (DC 
7800), scars (DCs 7801, 7802, 7803, 7804, or 7805), or 
dermatitis (DC 7806), depending upon the predominant 
disability.  38 C.F.R. § 4.118, DC 7813 (2007).

As the medical evidence of record does not show disfigurement 
of the head, face, or neck or the presence of scars, the 
disability should be rated as dermatitis.  Under the criteria 
of revised DC 7806 (effective on and after August 30, 2002), 
dermatitis or eczema affecting less than 5 percent of the 
entire body or less than 5 percent of exposed areas, with no 
more than topical therapy required during the past 12-month 
period warrants a noncompensable rating.  A 10 percent rating 
requires that at least 5 percent, but less than 20 percent, 
of the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas be affected, or intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of less than 6 
weeks during the past 12-month period.  A 30 percent rating 
requires that 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas be affected, or systemic therapy 
such as corticosteroids or other immunosuppressive drugs be 
required for a total duration of 6 weeks or more, but not 
constantly, during the past 12-month period.  A 60 percent 
rating requires more than 40 percent of the entire body, or 
more than 40 percent of exposed areas be affected, or 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs during the 
past 12-month period.  38 C.F.R. 4.118, DC 7806 (2007).

Considering the pertinent evidence of record in light of the 
above-noted criteria, the Board finds that, since August 30, 
2002, a compensable rating for the veteran's service-
connected bilateral tinea pedis is not warranted under the 
revised applicable criteria.

There is no medical evidence, to include the reports of VA 
examinations in February 2005 and September 2007, that the 
veteran has used corticosteroids or other immunosuppressive 
drugs for his tinea pedis.  The veteran's representative 
argues that the veteran should be granted a higher rating 
because he cannot be treated with these drugs due to other 
medical conditions.  However, the medical evidence of record 
notes that the veteran has been treated with topical 
medications for his tinea pedis.  Further, the veteran and 
his representative have not provided specific medical 
evidence that due to specific diseases or prescribed 
medications the veteran cannot take corticosteroids or other 
immunosuppressive drugs for his tinea pedis that he otherwise 
would have been prescribed and that this medication would 
have been prescribed for a total duration of less than 6 
weeks during a 12-month period.  As noted above, there are a 
number of references in the evidence collected in the claims 
file to possible use of oral medications to treat the 
veteran's tinea pedis, but that liver function tests, or an 
elevated allergy skin test, or conflicts with other unnamed 
medications would prevent such a course of treatment.  
However, there is no specific evidence that the veteran would 
meet the specific requirements for a 10 percent rating but 
for his treatment for some other disability.  

Moreover, none of the medical records noted above, to include 
the VA examination reports since August 30, 2002, reflects or 
supports a finding that at least 5 percent, but less than 20 
percent, of the veteran's entire body, or at least 5 percent, 
but less than 20 percent, of his exposed areas are affected 
by his bilateral tinea pedis.  In fact, the February 2005 VA 
examiner stated that less than one percent of the veteran's 
total body area was implicated, and the September 2007 VA 
examiner noted that the veteran's skin lesions represented 0 
percent of the exposed areas and about 2 percent of the 
veteran's entire body.  Accordingly, the medical evidence 
since August 30, 2002 is likewise consistent with the 
assignment of a noncompensable rating under the revised 
applicable criteria.

The above determinations are based upon consideration of the 
applicable schedular criteria.  Additionally, the Board finds 
that the record presents no basis for assignment of a higher 
rating on an extra-schedular basis, pursuant to 38 C.F.R. 
§ 3.321(b)(1) (cited to in the March 2002 rating decision).  
There simply is no showing that the disability under 
consideration has resulted in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
rating), or necessitated frequent periods of hospitalization, 
nor is there evidence that the disability has otherwise 
presented such an exceptional or unusual disability picture 
as to render impractical the application of the regular 
schedular criteria.  In the absence of evidence of such 
factors as those outlined above, the criteria for invoking 
the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that the claim 
for a compensable rating for the veteran's service-connected 
bilateral tinea pedis must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against assignment of a higher rating, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 
56 (1990).


ORDER

An increased, compensable rating for bilateral tinea pedis is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


